Title: From George Washington to Henry Bouquet, 3 July 1758
From: Washington, George
To: Bouquet, Henry

 

Sir
[Camp near Fort Cumberland] 3d July 1758

Since closing mine of this date a dispute has arose between an Assistant Commissary of Mr Hoops (namely Mr Joseph Gailbraith) and I, abt Salt—Our Stock of Meat is mostly Fresh and he refuses to provide Salt for it—whether it is his duty or not to do it, I can’t say—but unless it is done, the Men must inevitably be visited with fluxes and other Disorders that may render them incapable of immediate Service. There is some Salt at this place belonging to Virginia, which I shall make use of till I receive your Orders on this head.
There is one Jno. McCullough here, who woud make an exceeding good Waggon Master; and we shall certainly want one or two, if all the Waggons that I have, together with those which Colo. Byrd may bring shoud be detaind in the Service.
I shoud be glad to know if such Person are allowd—and if they are, how many Waggons each takes charge of, and their Pay pr Day. I am Sir, with very gt regard Yr Most Obedt Hble Servt

Go: Washington

